         Case 4:19-cv-02397 Document 71 Filed on 03/24/20 in TXSD Page 1 of 4
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                      March 24, 2020
                                 IN THE UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

ENVENTURE GLOBAL                                            §
TECHNOLOGY INC.,                                            §
    Plaintiff,                                              §
                                                            §
v.                                                          §     CIVIL ACTION NO. H-19-2397
                                                            §
WEATHERFORD U.S., L.P.,                                     §
   Defendant.                                               §

                                                          ORDER

            This patent case is before the Court on Defendant Weatherford U.S., L.P.

(“Weatherford”)’s letter request to file early summary judgment motions and to

postpone invalidity contentions. See Letter [Doc. # 57]. Plaintiff Enventure Global

Technology Inc. (“Enventure”) filed a letter response [Doc. # 64]. Also pending is

Enventure’s “request to modify the Court’s Scheduling Order” to add a patent and to

withdraw four patents from issue in this case. See Letter [Doc. # 70]. Also pending

are discovery disputes described in letters [Docs. # 62, # 65, # 66, # 68, # 69, and

# 70] from the parties and from non-party Mohawk Energy Ltd (“Mohawk”).

            Given the public health issues caused by COVID-19, and the Stay-At-Home

orders issued for Houston and Harris County, the parties suggested and the Court

agrees that the outstanding issues can be decided on the arguments set forth in the



P:\ORDERS\11-2019\2397Discovery.EarlySJ.wpd 200324.1655
         Case 4:19-cv-02397 Document 71 Filed on 03/24/20 in TXSD Page 2 of 4




letters without oral argument. Therefore, the discovery conference on March 25,

2020, is cancelled.

            With reference to Enventure’s request to add and delete patents at issue in this

case, Enventure shall file any Amended Complaint by May 6, 2020. The Amended

Complaint must withdraw the four patents identified in the March 23 Letter [Doc.

# 70], and may add patents and infringing products. No further amendments to the

complaint will be permitted without a showing of good cause.

            With reference to Weatherford’s request for leave to file an early motion for

summary judgment, the Court agrees with Enventure that there are fact issues and

claim construction issues that weigh heavily against early summary judgment motions.

Therefore, this request and the corresponding request to postpone invalidity

contentions until the summary judgment motion is filed and decided are denied.

            Regarding the current scheduling in this case, the Court stays damages

discovery until after its claim construction ruling. The Court advises that it will limit

claim construction to twenty (20) unique claim terms. The parties are required to

identify the twenty disputed claim terms they deem most important and for which they

seek construction by the Court.

            With reference to the discovery dispute, many of the issues relate to documents

and other discovery in Enventure Global Technology, Inc. v. Mohawk Energy, Ltd.,


P:\ORDERS\11-2019\2397Discovery.EarlySJ.wpd 200324.1655   2
         Case 4:19-cv-02397 Document 71 Filed on 03/24/20 in TXSD Page 3 of 4




Civil Action No. 4:15-1053 (the “Mohawk case”). Those materials were produced

subject to a protective order that states that “the presiding judge [in the Mohawk case]

does not intend to preclude another court from finding that information may be

relevant and subject to disclosure in another case.” See Mohawk Protective Order,

Exh. 1 to Letter [Doc. # 68]. It the March 20, 2020 letter [Doc. # 68], Weatherford

identifies four categories of materials that remain at issue: (A) materials never

designated confidential; (B) materials that contain Enventure confidential information

but not Mohawk confidential information; (C) materials that contain Mohawk

confidential information; and (D) materials that contain both Enventure and Mohawk

confidential information. As to Categories (A) and (B), Enventure must turn over

these materials within thirty (30) days, subject to the Protective Order [Doc. # 24].

As to Categories (C) and (D), Enventure must produce any materials from the

Mohawk case, such as deposition testimony and expert reports, on which Enventure

now relies (or ever intends to rely) for its claims against Weatherford in this case.

Mohawk has the right to object by April 6, 2020, to production of specific language

in any materials. Enventure must produce -- by April 20, 2020 and subject to the

Protective Order -- all Category (C) and Category (D) materials to which Mohawk has

not objected by April 6, 2020.




P:\ORDERS\11-2019\2397Discovery.EarlySJ.wpd 200324.1655   3
         Case 4:19-cv-02397 Document 71 Filed on 03/24/20 in TXSD Page 4 of 4




            Enventure is advised that failure to produce requested discovery will preclude

use of that discovery (or testimony about it) in this lawsuit for any purpose. The same

rule will apply to Weatherford in connection with its production of discovery in this

case.

            As a final matter, the unexpired deadlines in the Court’s Patent Case -

Scheduling Order [Doc. # 17], as amended, are vacated. Counsel shall submit a new

agreed, proposed scheduling order by April 24, 2020.

            IT IS SO ORDERED.

            SIGNED at Houston, Texas, this 24th day of March, 2020.




                                                                   NAN Y F. ATLAS
                                                          SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\2397Discovery.EarlySJ.wpd 200324.1655     4
